Case 6:15-cv-01808-SMH-CBW Document 199 Filed 04/17/20 Page 1 of 3 PageID #: 2276



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

   BRYAN KNIGHT                                     CIVIL ACTION NO. 15-1808

   VERSUS                                           JUDGE S. MAURICE HICKS, JR.

   MARK KNIGHT, ET AL.                              MAGISTRATE JUDGE WHITEHURST

                                   MEMORANDUM ORDER

          Before the Court is a Magistrate Appeal (Record Document 175) filed by Plaintiff

   Bryan Knight (“Knight” or “Plaintiff”). The appeal seeks to reverse Magistrate Judge

   Whitehurst’s ruling (Record Document 174) denying Plaintiff’s Motion for Attorney’s Fees

   and Expenses Pursuant to Rule 4(d)(2) (Record Document 153) filed against Defendant

   Heather Knight Billeaud (“Billeaud”). Billeaud opposes the Magistrate Appeal. See Record

   Document 177. For the reasons set forth below, the Magistrate Appeal is DENIED and

   Magistrate Judge Whitehurst’s Memorandum Order (Record Document 174) is

   AFFIRMED.

          Any party may appeal a magistrate judge’s ruling on a non-dispositive matter to a

   district court judge under Federal Rule of Civil Procedure 72(a) and Local Rule 74.1. The

   decision by Magistrate Judge Whitehurst to deny Knight’s request for attorney’s fees and

   expenses is a non-dispositive matter. As such, the order must be upheld by this Court

   unless it is clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A); see also

   Castillo v. Frank, 70 F.3d 382, 385 (5th Cir. 1995). This Court will review Magistrate Judge

   Whitehurst’s legal conclusions de novo and review her factual findings for clear error. See

   Sabre Indus., Inc. v. Module X Sols., LLC, No. 15-2501, 2017 WL 4128317 (W.D. La.

   Sept. 18, 2017).



                                          Page 1 of 3
Case 6:15-cv-01808-SMH-CBW Document 199 Filed 04/17/20 Page 2 of 3 PageID #: 2277



           The order denied Plaintiff’s motion for attorney’s fees and expenses for failure to

   waive service pursuant to Federal Rule of Civil Procedure 4(d)(2). See Record Document

   174. Rule 4(d)(2) provides that “if a defendant located within the United States fails,

   without good cause, to sign and return a wavier requested by a plaintiff located within the

   United States, the court must impose on the defendant: the expenses incurred in making

   service; and the reasonable expenses, including attorney’s fees, of any motion required

   to collect those service expenses.” Fed. R. Civ. Proc. 4(d)(2). Plaintiff contends

   Magistrate Judge Whitehurst applied the incorrect standard under Rule 4(d)(2) by ruling

   that Plaintiff must demonstrate Billeaud acted in “bad faith” in failing to waive service.

   Record Document 175-1 at 1–2. The Court disagrees. Judge Whitehurst provided the

   correct standard, but she did not need to apply the “good cause” standard because

   Billeaud never received the waiver. See Record Document 174 at 4–5; see also Suggs v.

   Central Oil of Baton Rouge, LLC, No. 13-25, 2014 WL 3374719, at *2 (M.D. La. July 9,

   2014) (“Any application of Rule 4(d)(2) contemplates a sufficient showing that the request

   was sent and received by Defendant.”)

           As noted in the order, waiver of service was first sent to J. Kirk Piccione

   (“Piccione”), Billeaud’s attorney for a deposition related to this action. See Record

   Document 153-2 at 1, 2. After receiving the waiver, Piccione made clear to Plaintiff that

   he had not been retained to represent Billeaud as a defendant in this matter, and thus

   could not waive service on her behalf. See id. at 2. 1 Plaintiff then proceeded to send the



   1 Plaintiff attempts to assert Billeaud had adequate notice of the waiver at this point because the letter sent

   by Piccione to Plaintiff’s counsel references the fact that Piccione discussed the waiver with Billeaud. See
   Record Document 175-1 at 4–6. This is simply incorrect. As Judge Whitehurst correctly notes in her order,
   at the time Plaintiff sent the waiver there was no attorney-client relationship between Billeaud and Piccione
   as it pertains to this matter. See Record Document 174 at 4. As such, Piccione had no authority to waive
   service on Billeaud’s behalf. Further, mere knowledge of a waiver is insufficient to serve as notice for

                                                   Page 2 of 3
Case 6:15-cv-01808-SMH-CBW Document 199 Filed 04/17/20 Page 3 of 3 PageID #: 2278



   waiver via United States Postal Service (“USPS”) Certified Mail to Billeaud. See id. at 6–

   11. The waiver could not be delivered and was returned to Plaintiff. See id. at 12–13. As

   Billeaud attests, she did not receive notice of the USPS certified mail. See Record

   Document 159-2. Following this, Plaintiff utilized a process server and a private

   investigator to serve Billeaud via ordinary process. See Record Document 153-1 at 2–3.

   Billeaud attests she was not at home when the private process server attempted service,

   and further she never attempted to hide or avoid during the times the private investigator

   was conducting surveillance. See Record Document 159-2.

           After review of this evidence, Magistrate Judge Whitehurst concluded Plaintiff had

   not met his burden of proving entitlement to service costs and expenses. This Court

   agrees. Plaintiff has failed to demonstrate Magistrate Judge Whitehurst’s factual findings

   were clear error.

           Accordingly,
           IT IS ORDERED that the Magistrate Appeal (Record Document 175) is hereby

   DENIED. Further, Magistrate Judge Whitehurst’s Memorandum Order (Record Document

   174) is AFFIRMED.

           THUS DONE AND SIGNED, in Shreveport, Louisiana, this the 17th day of April,

   2020.




   purposes of Rule 4(d). See Hatch v. Jones, No. 18-4146, 2019 WL 6137389, at *7 (S.D. Tex. Oct. 30, 2019)
   (“The request for waiver must be directed to the Defendants themselves—not their attorneys…”).

                                                Page 3 of 3
